Citation Nr: 1628277	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The May 2010 rating decision granted entitlement to service connection for major depressive disorder and assigned a 50 percent rating effective July 30, 2009.  This rating was increased to 70 percent, also effective July 30, 2009, in an August 2011 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Veteran requested that he be scheduled for a videoconference hearing before a Member of the Board.  The Veteran has not yet been scheduled for this hearing.  It is therefore necessary to remand the claim at issue in this case for a videoconference hearing at the Veteran's local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for the requested Board videoconference hearing at his local RO.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the appellant's claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




